Citation Nr: 0611378	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  05-01 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss as 
secondary to service-connected residuals of left otitis media 
and mastoiditis.

2.  Entitlement to service connection for a disability 
exhibited by loss of balance as secondary to service-
connected residuals of left otitis media and mastoiditis.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of left 
otitis media and mastoiditis.  

5.  Entitlement to an initial compensable rating for 
tympanosclerosis.  



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board, which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  The VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Accordingly, the veteran's claim for tinnitus 
will not be addressed in this decision.


FINDINGS OF FACT

1.  The hearing loss is not related to the veteran's active 
service and was not caused or aggravated by his service-
connected ear disabilities.

2.  The veteran does not currently have a disability 
exhibited by a loss of balance related to service.

3.  The veteran's residuals of left otitis media and 
mastoiditis have not been manifested by chronic suppurative 
otitis media, mastoiditis, or cholesteatoma, during 
suppuration, or with aural polyps.

4.  The veteran is receiving the maximum schedular rating for 
tympanosclerosis, and the veteran has not submitted evidence 
tending to show that tympanosclerosis is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service 
and is not proximately due to or the result of the service-
connected residuals of left otitis media and mastoiditis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2005).

2.  A disability exhibited by loss of balance is not 
proximately due to or the result of the service-connected 
residuals of left otitis media and mastoiditis.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a compensable rating for residuals of 
left otitis media and mastoiditis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.87a, DC 6200 (2005).

4.  The criteria for a compensable rating for 
tympanosclerosis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.87a, 
DC 6211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a March 2004 letter, the RO informed the appellant of the 
provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA notified the 
appellant of his opportunity to submit additional evidence to 
support his appeal, as he was told to provide any additional 
pertinent evidence or information he had pertaining to his 
claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in November 2004 in which the appellant and his 
representative were advised of all the pertinent laws and 
regulations regarding his claims.  The Board, therefore, 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the appellant's 
claims, and that the SOC issued by the RO clarified what 
evidence would be required to establish entitlement to the 
benefits sought.  Further, the claims file reflects that the 
November 2004 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Thus, to the extent that the letter notifying him of the VCAA 
may not have technically informed the appellant of each 
element of the VCAA, the appellant was nonetheless properly 
notified of all the provisions of the VCAA by the November 
2004 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The claimant has not 
been prejudiced by the timing of the notice, since it was 
given prior to rating decision.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b), regarding VA's duty to notify.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Private medical and VA medical records and VA examination 
reports have been obtained.  There is no contention that 
additional relevant records have not been obtained.  The 
appellant has not indicated that he has any additional 
evidence to submit.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In light of the Board's denial of the veteran's service-
connection and increased rating claims, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  For the above 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.



I.  Entitlement to service connection for hearing loss as 
secondary to service-connected residuals of left otitis media 
and mastoiditis.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran currently has hearing loss.  An April 2004 VA 
examination report showed the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
55
50
LEFT
30
30
40
35
35

Average pure tone threshold was 51 decibels in the right ear 
and 35 in the left ear. Word recognition was 90 percent in 
the right ear and 100 percent in the left ear.  The diagnosis 
was mild to moderately severe sensorineural hearing loss with 
reduced word recognition in the right ear and mild 
sensorineural hearing loss with within normal limits word 
recognition in the left ear.  

The veteran is service-connected for residuals of left otitis 
media and mastoiditis, and for tympanosclerosis associated 
with residuals of left otitis media and mastoiditis.  The 
question is whether hearing loss was either caused or 
aggravated by service-connected residuals of left otitis 
media and mastoiditis or tympanosclerosis associated with 
residuals of left otitis media and mastoiditis.  The June 
2004 VA examination report noted that tympanosclerosis does 
not cause sensorineural hearing loss.  Additionally, there is 
no competent evidence that hearing loss was caused or 
aggravated by residuals of left otitis media and mastoiditis, 
or for tympanosclerosis associated with residuals of left 
otitis media and mastoiditis.  As there is no evidence that 
hearing loss was caused or aggravated by his service-
connected disabilities, secondary service connection is 
unwarranted.       

Service connection on a direct basis likewise fails.  While 
the veteran currently has hearing loss, service medical 
records are negative for findings of hearing loss.  The 
examination at service discharge indicated that hearing was 
normal.  The June 2004 VA examiner found that the veteran's 
sensorineural hearing loss was considered to be related to 
his age.  He further explained that there was no relationship 
between his current hearing loss and service events.  The 
first indication of hearing loss was not until many years 
after service discharge (an October 1968 VA examination noted 
hearing within normal limits and then an October 2000 VA 
examination showed hearing loss).  Accordingly, service 
connection on a direct basis is denied.  

While the veteran has suggested that he currently has hearing 
loss related to service/service disabilities, as a lay 
person, he has no competence to give an opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran has hearing loss related to 
service/secondary to service-connected disabilities.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

II. Entitlement to service connection for a disability 
exhibited by loss of balance as secondary to service-
connected residuals of left otitis media and mastoiditis.

While an April 1975 note from D. Soriano, M.D. indicated that 
the veteran suffered from vertigo, there is no current 
finding or diagnosis of a disability associated with loss of 
balance.  The April 2004 VA examination report noted that 
there were no conditions secondary to ear disease, such as 
disturbance of balance.  Likewise, the June 2004 VA 
examination report noted that the veteran did not complain of 
balance problems.  However, Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as 
there is no indication of a current balance disability, 
service connection is denied.  

While the veteran has suggested that he currently has a 
balance disability as a result of service, as a lay person, 
he has no competence to give a medical opinion on the 
diagnosis of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis cannot constitute evidence upon which to grant the 
claim for service connection.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a balance disability.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

III. Entitlement to a compensable rating for residuals of 
left otitis media and mastoiditis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

The veteran's left ear is evaluated as noncompensable under 
38 C.F.R. § 4.87, DC 6200.  The criteria provides for a 10 
percent evaluation for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma, during suppuration, or with 
aural polyps.  38 C.F.R. § 4.87a, DC 6200.

The April 2004 VA examination report noted that there was no 
active ear disease, no evidence of cholesteatoma discharge, 
no infections of the middle or inner ear (no suppuration, 
effusion, aural polyps), and no complications of ear disease.  
Accordingly, a higher rating is not warranted.  

Finally, the veteran has not been hospitalized for his 
disability nor has it prevented him from working.  In any 
case, the existing scheduler rating is already based upon the 
average impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

IV. Entitlement to an initial compensable rating for 
tympanosclerosis.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the initial grant of service connection, the veteran's 
tympanosclerosis has been assigned a non-compensable rating.  
In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case. 

A noncompensable evaluation is the only, and therefore the 
maximum, rating available under DC 6211.  38 C.F.R. § 4.87a, 
DC 6211.  Consequently, the veteran is not entitled to an 
increased rating for his disability under these criteria.  
Therefore, a compensable evaluation cannot be granted under 
this DC.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's tympanosclerosis was compensable.  
He is accordingly not entitled to receive a "staged" 
rating.  Fenderson, supra.

Finally, the veteran has not been hospitalized for his 
tympanosclerosis and there is no objective evidence that it 
causes an unusual industrial impairment.  In any case, the 
existing scheduler rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for hearing loss as 
secondary to service-connected residuals of left otitis media 
and mastoiditis is denied.

Entitlement to service connection for a disability exhibited 
by loss of balance as secondary to service-connected 
residuals of left otitis media and mastoiditis is denied.

Entitlement to a compensable rating for residuals of left 
otitis media and mastoiditis is denied.  

Entitlement to an initial compensable rating for 
tympanosclerosis is denied.  






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


